              Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 1 of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REYNA ARROYO,
                                  Plaintiﬀ,
                                                                         OPINION & ORDER
                        – against –
                                                                          19 Civ. 7416 (ER)
THE DEPARTMENT OF EDUCATION OF
THE CITY OF NEW YORK,
                                  Defendant.


RAMOS, D.J.:

           Reyna Arroyo, proceeding pro se, commenced this action against the Department of

Education of the City of New York (the “DOE”), alleging employment discrimination and

retaliation, deprivation of liberty and property interests, and intentional or negligent inﬂiction of

emotional distress, in violation of the U.S. Constitution and New York state law. Compl., Doc. 1.

Before the Court is the DOE’s motion to dismiss the action. Doc. 13. For the following reasons,

the motion is GRANTED, with leave to replead.

I.         BACKGROUND

           Arroyo joined the DOE in 1998. Compl. ¶ 10. She began working as a bilingual high

school chemistry teacher at the College Academy in Manhattan in 2005, eventually achieving

tenure. Id. ¶ 2, 11. For the 2015–2016 school year, she was removed from the College Academy

and placed in Absent Teacher Reserve (“ATR”)1 due to a decline in enrollment and budget

constraints at the College Academy. Compl. ¶ 11; Mildner Decl., Ex. A (“3020-a Op.”), Doc.

14, at 10. She returned to the College Academy in the fall of 2016. Compl. ¶ 11.




1
    While in ATR, Arroyo taught at diﬀerent schools. 3020-a Op. at 10.
           Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 2 of 32




        Teaching Evaluations

        Teachers employed by the DOE are evaluated through a number of methods, including

formal and informal observations. 3020-a Op. at 11. Formal observations entail a pre-

observation lesson, if requested by the teacher, and a post-observation feedback lesson. Id.

Informal observations are similar but with no pre-observation lesson and last for at least fifteen

minutes. Id. Each year, the teacher chooses the method of evaluation by which administrators

will review her pedagogy. Id. Arroyo requested a minimum of six informal observations for the

2014–2015 school year and a minimum of one formal observation and three informal

observations for the 2016–2017 school year. Id. at 11, 23. It is unclear based on the § 3020-a

opinion how many observations Arroyo requested for the 2015–2016 school year, while she was

in ATR. Several administrators observed her, sometimes jointly, and in eleven of these

observations, Arroyo was found to have failed to “properly, adequately, and/or effectively plan

and/or execute separate lessons.” Id. 4–5.

        Termination Hearing

        Based on these evaluations, Principal Timothy Sigerson initiated termination proceedings

against Arroyo under Education Law § 3020-a.2 Pl.’s Opp., Ex. B. On June 19, 2017, he sent

her a “Notice of Determination of Probable Cause on Education Law § 3020-a Charges” with

attached “Specifications” that included: “[j]ust cause for disciplinary action under § 3020-a,”

“[i]ncompetent and/or inefficient service,” “[c]onduct unbecoming Arroyo’s position,”

“[c]onduct prejudicial to the good order, efficiency, or discipline of the service,” “[n]eglect of

duty,” “[s]ubstantial cause rendering Arroyo unfit to properly perform obligations to the



2
 Tenured teachers can only be removed “for just cause.” Pl.’s Opp. at 11. Section 3020-a hearings are compulsory
arbitration actions brought by the DOE against a charged teacher as a disciplinary measure for poor performance
with the potential penalty of dismissal. Id. at 11, 30.



                                                        2
           Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 3 of 32




service,” and “[j]ust cause for termination.” Pl.’s Opp., Exs. A, B. Arbitrator Lisa Pollack was

assigned to Arroyo’s § 3020-a hearing.3 Compl. ¶ 2.

         On June 28, 2017, Arroyo sent a letter to the NYC Special Commissioner of Investigation

(“SCI”)4 in order to “report some unusual and illegal behavior between 2011 [and] 2017.” Pl.’s

Opp., Ex. I. In the letter, she alleges that (a) she was “a victim of bullying by the

administration,” particularly Assistant Principal Karen Remer, (b) five students’ grades were

changed in order to allow them to graduate in 2017, (c) the principal allowed a student, in the

same school year, to take a Regents exam at a later date than the one assigned, and (d) the named

valedictorian in that school year was replaced by another student. Id.

         On November 8, 2017, represented by attorney David Barrett, Arroyo filed a motion to

dismiss the proceedings, arguing procedural deficiencies in the case because, even though

§ 3020-a(2)(a) requires a vote by the school board in an executive session to charge a tenured

employee, Arroyo’s charging papers were only signed by her school’s principal, Sigerson, and

did not refer to any executive session by the school board. Pl.’s Opp., Exs. B, C.

         The proceedings started with a prehearing conference on November 15, 2017. 3020-a

Op. at 1. At the prehearing conference, Arroyo, represented by Barrett, requested any



3
  Arbitrators for teachers in New York City sit on one of two permanent panels — the Administrative Trials Unit
(“ATU”) or the Teacher Performance Unit (“TPU”) — and are paid $1,400 per day. Compl. ¶ 21. For teachers’ §
3020-a hearings, an arbitrator from one of these panels is assigned to the case. Id. Ye United Federation of
Teachers (“UFT”), of which Arroyo was a member, agreed to this arbitrator selection method in Article 21G(2) of
their Collective Bargaining Agreement with the DOE (the “CBA”). Id. ¶¶ 1–2, 21. Article 21G(2) of the CBA reads
“[a]s discussed and agreed upon, all parties would be served better by the implementation of a permanent arbitration
panel” and describes the two panels as well as the arbitrator selection process. Mildner Decl., Ex. D (the “UFT
CBA”) at 150–52.
Assistant principals and principals are subject to a diﬀerent procedure. Yey are permitted to choose an arbitrator
from a list provided by the New York State Department of Education or the American Arbitration Association.
Compl. ¶ 20. Ye Counsel for Supervisors and Administrators (the “CSA”), the union for assistant principals and
principals, agreed to this arbitrator selection process in their CBA with the DOE. Id.
4
  Ye SCI “has broad authority to investigate fraud, misconduct, and other wrongdoing within the DOE.” Giscombe
v. N.Y.C. Dep’t of Educ., 39 F. Supp. 3d 396, 398 (S.D.N.Y. 2014).



                                                          3
           Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 4 of 32




disciplinary records and Individualized Education Plans (“IEPs”) for students in her class. Id. at

1–3. During this telephonic conference, Pollack denied the request as overbroad unless Barrett

had a specific student in mind. Id. By November 28, 2017, neither Barrett nor Arroyo asked for

the records of any specific students and Barrett admitted that there were no specific problems —

behavioral or otherwise — with any of Arroyo’s students, so Pollack ruled the issue irrelevant to

the question of Arroyo’s pedagogy. Id. at 2.

        The § 3020-a hearing took place over eleven days, spanning from November 28, 2017 to

January 18, 2018. Id. at 1. The DOE called five witnesses and proffered 46 exhibits. Id. at 5.

Arroyo called six witnesses (in addition to presenting her own testimony) and proffered eight

exhibits. Id. Eight joint exhibits were also admitted. Id. The DOE’s five witnesses were all

DOE administrators who had conducted the observations and evaluations of Arroyo upon which

the charges were based: former College Academy Principal Peter Sloman, College Academy

Assistant Principal Karen Remer, College Academy Assistant Principal Wendy Poveda, College

Academy Principal Timothy Sigerson, and current Assistant Principal at the Global Learning

Center Stacey Batista.5 Id. at 6. Pollack found that all five witnesses testified credibly, giving

“thoughtful and honest answers,” providing no evidence of collusion, and standing up to

“vigorous cross” by Arroyo’s attorney. Id. at 6. Pollack specifically noted that Remer’s

testimony was consistent with what she wrote in her evaluations three years earlier and “gave

credit . . . to [Arroyo] wherever possible.” Id.

        In addition to herself, Arroyo called four witnesses who were teachers — Marlene

Sanchez, Jose Tomas Garcia, Jose Medina, and Rodolfo Santos — and two witnesses who were




5
 Batista was formerly a supervisor for the ATR and Arroyo’s immediate supervisor during the 2015–2016 school
year. 3020-a Op. at 18–19.



                                                       4
           Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 5 of 32




students — referred to as Students “I” and “J.” Id. at 6. Pollack found that while Arroyo’s

witnesses testified “credibly as to what they believed to be the truth” and none of them

“intentionally misrepresented any fact,” their testimony was not relevant to the observations

being reviewed. Id. Pollack noted that the teachers either were not teaching at the College

Academy during the school years in question, never conducted a rated observation, were not

present during the observations in question, and/or were not administrators. Id. at 6–8. Both

students testified that they felt Arroyo was an excellent teacher who helped them pass the

Regents exam, but Pollack stated that they had no familiarity with the rubric used to evaluate

teachers and that there was no indication either of them would have failed the Regents exam

without Arroyo’s help. Id. at 8–9. Finally, Pollack did not find Arroyo’s testimony credible:

Arroyo didn’t remember attending feedback meetings even when her signature was on the

documents that memorialized the meetings, stated she never received certain documents even

though the documents bore her signature, and submitted backdated rebuttals to feedback she

received and claimed they were written at the time of the observation conferences. Id. at 9.

         Closing statements were presented on January 18, 2018. Id. at 5.

         Pollack denied Arroyo’s motion to dismiss and issued a 47-page decision terminating her

on May 30, 2018. Id. at 5, 47. Pollack first found that the proceeding was properly initiated by

the College Academy’s principal. Id. at 2–3. Pollack stated that § 3020-a(2)(a)6 should be read

in conjunction with New York Education Law § 2590-h(19), which grants the Chancellor the

same powers as the DOE Board and the power to “[d]elegate any of his or her powers and duties

to such subordinate officers or employees as he or she deems appropriate.” Id. at 2. Pollack




6
 Ye relevant portion of which states that “[T]he employing board . . . shall determine . . . whether probable cause
exists to bring a disciplinary proceeding against an employee pursuant to this section.” 3020-a Op. at 2.



                                                          5
          Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 6 of 32




found that this gave the Chancellor the power to delegate authority to bring charges against

tenured employees to subordinate officers like school principals. Id. Pollack emphasized the

language of § 2590-h(19) which “on its face contains no restriction on the Chancellor’s ability to

delegate ‘any of his or her powers and duties’” and cited other § 3020-a decisions and an Article

75 hearing in state court which rejected similar arguments made by other teachers. Id. at 3.

       Next, Pollack found that the DOE met its burden of establishing that Arroyo was

objectively evaluated and found to be incompetent by a preponderance of evidence. Id. at 42–43.

Pollack found that the DOE and the school administrators offered Arroyo a number of

opportunities for professional development, but she did not change her practices or improve her

pedagogy, “fail[ing] to implement the directives, recommendations, and professional

development provided to her through the post-observation conferences, teacher improvement

plans, and one-on-one instructional sessions.” Id. at 43, 45. Based on all of these findings and

Arroyo’s statement that she “[did] not believe there [was] any problem [with] her pedagogy,”

Pollack determined that “there [was] no prospect that [Arroyo] could improve her performance

to an effective level if she [was] offered further remediation.” Id. at 46–47.

       Finally, Pollack rejected Arroyo’s arguments that she was unlawfully terminated because

she was Hispanic and a bilingual teacher. Id. at 43. Arroyo’s witnesses Garcia and Medina

stated that Remer did not like bilingual teachers, but Pollack noted that both teachers admitted

that other bilingual teachers were not treated in a disparate manner. Id. Garcia testified that he

felt Remer treated Arroyo and another teacher, Mr. Pena, with “a little bias because they did not

speak [English] well,” but Pollack found the evidence did not support this since Garcia, also

Hispanic, had never been rated poorly and several other Dominican teachers at the school had

not required teaching improvement plans. Id. at 7. Further, Pollack found there was no evidence




                                                 6
           Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 7 of 32




that Remer’s feelings towards Arroyo affected her review of Arroyo’s pedagogy, particularly as

other observers concurred with Remer. Id. Medina testified that Remer spoke to Arroyo and

Pena in a condescending manner and that there was friction between Remer and the bilingual

staff. Id. at 8. However, Pollack noted that Arroyo was not the only Dominican teacher at the

school, and one of the observing administrators, Poveda, is also Dominican. Id at 43. Pollack

further noted that while Arroyo believed Remer had been targeting her since 2010, she did not

find that Arroyo provided relevant evidence to support this claim, noting that Remer rated

Arroyo as “Satisfactory” until 2013. Id. at 43–44.

         Pollack determined that the proper penalty in this case was termination. Compl. ¶¶ 2, 13;

3020-a Op. at 47.

         Soon after she was terminated, Arroyo states that she had been placed on the “Problem

Code” or “Ineligible Inquiry List.” Compl. ¶¶ 12, 16–17. This list is kept by the DOE and

prevents those on it from getting another job with the DOE. Id. ¶ 17. Arroyo being on this list is

the basis of her stigma plus claim in the instant action. Id. ¶¶ 16–17.

         State Action

         Arroyo filed an appeal, appearing pro se, to vacate Pollack’s arbitration award under

Article 757 of the New York Civil Practice Law and Rules in New York State Supreme Court

before Justice Shlomo Hagler. Id. ¶ 13. Arroyo filed the Notice of Petition on June 5, 2018 and

submitted an amended petition on June 15, 2018. Mildner Decl., Ex. B (“Art. 75 Pet.”). In her

petition, Arroyo alleged multiple procedural and substantive errors in Pollack’s decision,

focusing on the lack of a school board vote to bring the § 3020-a charges. Id. Arroyo further



7
 An Article 75 appeal is the only statutory avenue to appeal an arbitrator’s decision in a § 3020-a hearing and must
be ﬁled in New York state supreme court “[n]ot later than ten days after receipt of the hearing oﬃcer’s decision.”
Hunt v. Klein, 476 F. App’x 889, 892 (2d Cir. 2012); N.Y. C.P.L.R. § 7511.



                                                          7
              Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 8 of 32




charged that Pollack and the DOE violated her protected rights by (a) not considering

information about Arroyo’s student outcomes or facts relating to student performance,8 (b)

ignoring the testimony of Arroyo and her witnesses, (c) showing “clear bias” against her, (d)

only using the administrators’ 15 minute observations to determine the effectiveness of her

teaching, (e) terminating her without subject matter jurisdiction, and (f) imposing the

disproportionate penalty of termination. Id. ¶¶ 3, 15, 20, 23, 25, 27, 29–30.

           The hearing on the Article 75 appeal took place on November 27, 2018. Mildner Decl.,

Ex. C (“Art. 75 Tr.”). According to the transcript, Justice Hagler reviewed written submissions

and, contrary to his customary practice,9 permitted Arroyo to read a lengthy statement through

the help of an interpreter. Id. at 2:21–11:24. Justice Hagler found that Pollack’s decision to

terminate Arroyo was reasonable under the circumstances, denying her petition and affirming

Pollack’s findings. Id. at 23.

           Specifically, Justice Hagler determined that the Chancellor may properly delegate

authority to commence termination proceedings to principals, referencing cases within the New

York First Department and at least one Appellate Division court that had decided such,10 and

therefore the principal did have the authority to propound charges. Id. at 15:18–17:13. Justice

Hagler further considered the arbitrator’s review of the credibility of the witnesses and relevant

data in her lengthy decision and dismissed Arroyo’s claim of error by the arbitrator. Id. at 17:14–

18:8. Justice Hagler determined that Arroyo failed to present any evidence of arbitrator bias



8
 Arroyo argued that “unless more than half of [her] students were kept back because they could not learn the
curriculum, . . . [Arroyo] was a successful teacher.” Id. ¶ 15. It is unclear where this standard comes from.
9
 Justice Hagler stated that he normally does not allow prepared written speeches in oral argument because he
prefers that petitioners “highlight some of [their] main arguments and persuade [him] why [he] should vacate the
arbitrator’s determination,” but he granted Arroyo leeway as she was appearing pro se. Art. 75 Tr. at 4:10–25.
10
     Justice Hagler referred to these cases generally but did not cite to the speciﬁc opinions. Art. 75 Tr. at 16:23–17:7.



                                                              8
          Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 9 of 32




other than the decision which terminated her employment, stating “the mere fact that the

arbitrator ruled against [Arroyo] does not give rise to an allegation of bias.” Id. at 18:9–26.

Justice Hagler also disagreed with Arroyo’s argument that an administrator cannot properly judge

an individual with 15 minutes of observation, citing the three year span of time over which

Arroyo was observed at least 11 times and found to have failed to adequately and effectively plan

and execute lessons. Id. at 19:2–23. Finally, in response to Arroyo’s argument that the penalty

“shocks the conscience and should be vacated,” Justice Hagler determined that, based on

Arroyo’s past failure to improve identified pedagogical weaknesses, termination was a proper

penalty. Id. at 19:24–23:10. Accordingly, Justice Hagler dismissed Arroyo’s petition. Id. at

23:10–11. Justice Hagler’s decision was filed on January 15, 2019. Compl. ¶ 13.

       Arroyo alleges that she was ridiculed by Justice Hagler “for not being able to understand

or speak English well enough for him.” Compl. ¶ 13. Arroyo does not specify how Justice

Hagler ridiculed her, and while the transcript reflects that there were some moments where the

judge stated that he was unable to understand what Arroyo was saying, the judge permitted the

interpreter to read Arroyo’s written statement instead. Art. 75 Tr. at 5:20–6:25. Justice Hagler

also allowed Arroyo to read her written statement, contrary to his usual practice. Id. at 3:21–

5:11. Arroyo has not asserted that she filed an appeal in the New York State court system from

Justice Hagler’s decision.

       Gulino Litigation

       Gulino v. Board of Education, 96 Civ. 8414 (KMW) (the “Gulino litigation”) is a Title

VII class action against the Board of Education of the City School District of the City of New

York (the “BOE”) regarding the Liberal Arts and Sciences Test (“LAST”) that teachers were

required to pass “as a condition of employment, even though the tests were not properly




                                                  9
          Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 10 of 32




validated and had a disparate impact on African-American and Latino teachers.” Pl.’s Opp., Ex.

1 of Ex. H, Report and Recommendation for Claimant Reyna Arroyo at 2. In 2012, Judge Wood

of the Southern District of New York found that the use of LAST violated Title VII, and in 2013,

the judge certified a remedy-phase class. Id. at 1–2. On August 23, 2018, the plaintiffs’ counsel

in the Gulino litigation submitted Arroyo’s demand for damages as a member of the class.11

Pl.’s Opp., Ex. 1 of Ex. H, Proposed Findings of Fact and Conclusions of Law for Reyna Arroyo,

at 1. On October 18, 2019, the court-appointed Special Master assigned to oversee the remedial

phase recommended that the court adopt the Findings of Fact and Conclusions of Law for

Arroyo. Id. at 2, 8. It is unclear based on the documents submitted what the current status is of

Arroyo’s demand for damages. Arroyo, in the instant action, relies on the Gulino litigation in

her Fourteenth Amendment equal protection claim as an example of how DOE teachers who are

Black or Latina are treated differently than other similarly situated District employees. Pl.’s

Opp. At 46.

        Instant Action

        Arroyo filed the instant action on August 8, 2019. Compl. In her complaint, Arroyo

alleges a First Amendment retaliation claim, asserting her termination was related to the letter

she wrote to the SCI on grading fraud at the College Academy. Pl.’s Opp. At 42. Arroyo also

alleges Fourth and Fifth Amendment violations, although she does not clarify the basis for these

violations. Compl. ¶¶ 1, 27. Arroyo further alleges Fourteenth Amendment violations under

both the Due Process and Equal Protection Clauses for procedural deficiencies with her § 3020-a




11
  Arroyo’s demand for damages included backpay equal to what her salary and bonuses would have been had the
BOE not discriminated against her using the LAST test, the fees she paid to take the LAST test, Annuity Savings
Accumulation Fund (“ASAF”) damages, and pension-related relief, all with a tax component. Pl.’s Opp., Ex. 1 of
Ex. H, Proposed Findings of Fact and Conclusions of Law for Reyna Arroyo.



                                                       10
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 11 of 32




hearing, disparate treatment based on differences in arbitrator selection for teachers and for

principals/assistant principals, disparate treatment based on her race and national origin, and

ongoing stigma after being placed on the “Ineligible Inquiry List.” Compl., Pl.’s Opp. Arroyo

also claims discrimination on the basis of national origin and race, a state tort claim, and

violations of New York state law, specifically New York Education Law § 3020-a and New

York State Civil Service Law § 75-b(1)(b). Compl., Pl.’s Opp.

       Arroyo does not assert that she filed a charge with the Equal Employment Opportunity

Commission (“EEOC”).

II.    LEGAL STANDARD

A.     Rule 12(b)(6) Motion to Dismiss

       When ruling on a motion to dismiss pursuant to Rule 12(b)(6), district courts are required

to accept as true all factual allegations in the complaint and to draw all reasonable inferences in

the plaintiﬀ’s favor. Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013). However, this

requirement does not apply to legal conclusions, bare assertions, or conclusory allegations.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (citing Bell Atl. Corp. vle. Twombly, 550 U.S.

544, 555 (2007)). In order to satisfy the pleading standard set forth in Rule 8, a complaint must

contain suﬃcient factual matter to state a claim for relief that is plausible on its face. Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 570). Accordingly, a plaintiﬀ is required to support his

claims with suﬃcient factual allegations to show “more than a sheer possibility that a defendant

has acted unlawfully.” Id. “Where a complaint pleads facts that are merely consistent with a

defendant’s liability, it stops short of the line between possibility and plausibility of entitlement

to relief.” Id. (quoting Twombly, 550 U.S. at 557).




                                                  11
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 12 of 32




        Courts must construe a pro se complaint liberally and interpret its claims as “rais[ing] the

strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d. Cir. 2006)). When a plaintiﬀ’s claims involve civil rights violations, the Court applies this

standard “with particular force.” Jackson v. N.Y.S. Dep’t of Labor, 709 F. Supp. 2d 218, 224

(S.D.N.Y. 2010) (citing McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004)). “However,

even pro se plaintiﬀs asserting civil right claims cannot withstand a motion to dismiss unless

their pleadings contain factual allegations suﬃcient to raise a ‘right to relief above the

speculative level.” Id. (citing Twombly, 550 U.S. at 555). To survive a motion to dismiss

pursuant to Rule 12(b)(6), a pro se plaintiﬀ’s pleadings still must contain “more than an

unadorned, the defendant-unlawfully-harmed me accusation.” Iqbal, 556 U.S. at 678.

B.     Extrinsic Materials Considered for a Rule 12(b)(6) Motion to Dismiss

       “When presented with a motion to dismiss pursuant to Rule 12(b)(6), the court may

consider documents that are referenced in the complaint, documents that the plaintiﬀs relied on

in bringing suit and that are either in the plaintiﬀs’ possession or that the plaintiﬀs knew of when

bringing suit, or matters of which judicial notice may be taken.” Silsby v. Icahn, 17 F. Supp. 3d

348, 354 (S.D.N.Y. 2014) (citing Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.

2002)). Similarly, a court may consider a res judicata or collateral estoppel defense on a Rule

12(b)(6) motion to dismiss “when the court’s inquiry is limited to the plaintiﬀ’s complaint,

documents attached or incorporated therein, and materials appropriate for judicial notice.”

TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 498–99 (2d Cir. 2014) (citing Day v. Moscow,

955 F.2d 807, 811 (2d Cir. 1992) (“[W]hen all relevant facts are shown by the court’s own

records, of which the court takes notice, the defense [of res judicata] may be upheld on a Rule

12(b)(6) motion.”)); Lefkowitz v. McGraw-Hill Glob. Educ. Holdings, LLC, 23 F. Supp. 3d 344,




                                                 12
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 13 of 32




360 (S.D.N.Y. 2014) (noting that in a 12(b)(6) motion where collateral estoppel or res judicata is

an issue, “dismissal is appropriate when it is clear from the face of the complaint, and

consideration of matters which the court may take judicial notice of, that the plaintiﬀ’s claims are

barred as a matter of law”) (internal citations omitted).

        Local Civil Rule 12.1 of the Southern District of New York directs represented parties

who move to dismiss by referring to matters outside the pleadings to provide notice to a pro se

party that the matter may be treated as a motion for summary judgment and to further explain

what the plaintiﬀ must do to oppose summary judgment. See S.D.N.Y. Civil Local Rule 12.1;

see also Hernandez v. Coﬀey, 582 F.3d 303, 308 n.2 (2d Cir. 2009). Here, the DOE has served

the requisite notice on Plaintiﬀ. See Mildner Decl. However, the Court need not convert the

motion to one for summary judgment because the Court can take judicial notice of the extrinsic

materials relied upon by the DOE.

        Speciﬁcally, the DOE attaches the following documents in support of the motion: (1) the

decision by Hearing Oﬃcer Lisa Pollack in Arroyo’s § 3020-a hearing, 3020-a Op., (2) the

amended Article 75 petition ﬁled by Arroyo in the Supreme Court, Index No. 100741/2018,

dated June 15, 2018, Art. 75 Pet., (3) the transcript of Justice Hagler’s decision dismissing the

case, dated November 29, 2018, Art. 75 Tr., and (4) the CBA between UFT (of which Arroyo

was a member) and the DOE, dated 2008–2019, UFT CBA. Accordingly, in considering the

DOE’s motion, the Court takes judicial notice of the § 3020-a hearing decision, public

documents ﬁled in connection with the state court proceedings, and the CBA, “not for the truth

of the matters asserted . . . but rather to establish the fact of such litigation and related ﬁlings.”

Kramer v. Time Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991); see also Verdi v. City of New York,

306 F. Supp. 3d 532, 550 n.17 (S.D.N.Y. 2018) (taking judicial notice of a CBA between the




                                                   13
          Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 14 of 32




DOE and a teachers union, of which the plaintiﬀ was a member); Moore v. City of New York, No.

08 Civ. 8879 (PGG), 2010 WL 742981, at *3 (S.D.N.Y. Mar. 2, 2010) (taking judicial notice of

the § 3020-a hearing decision as it was incorporated by reference in the complaint); Greenwich

Life Settlements, Inc. v. ViaSource Funding Grp., LLC, 742 F. Supp. 2d 446, 452 (S.D.N.Y. 2010)

(taking judicial notice of state court documents); Tokio Marine & Nichido Fire Ins. Co. v. Canter,

No. 07 Civ. 5599 (PKL), 2009 WL 2461048, at *4 (S.D.N.Y. Aug. 11, 2009) (same).

III.    DISCUSSION

        The Court finds that Arroyo’s due process and Title VII claims are barred by the doctrine

of collateral estoppel, and her complaint otherwise fails to allege facts sufficient to establish her

constitutional causes of action. The Court dismisses all federal claims and accordingly declines

to exercise supplemental jurisdiction over Arroyo’s claims arising under state law.

        In addition to Arroyo’s claims under the First, Fourth, Fifth, and Fourteenth12

Amendments, the Court construes Arroyo to assert a violation of Title VII of the Civil Rights

Act of 1964 because of her allegations of discrimination on the basis of race and national origin.

        Arroyo’s complaint alleges First and Fourteenth Amendment violations pursuant to 42

U.S.C. § 1983. “Section 1983 provides a private cause of action for ‘the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws’ of the United States.”

Boyland v. Wing, 487 F. Supp. 2d 161, 167 (E.D.N.Y. 2007) (quoting 42 U.S.C. § 1983).

“Section 1983 is not itself a source of substantive rights, but merely provides a method for

vindicating federal rights elsewhere conferred.” Albright v. Oliver, 510 U.S. 266, 271 (1994)

(internal citations and quotation marks omitted). To succeed under § 1983, Arroyo must allege



12
  While Arroyo alleges violations of the Fourth and Fifth Amendments in her complaint, Compl. ¶¶ 1, 27, she has
failed to provide any facts underlying either claim in her complaint or opposition to the motion to dismiss and
declines to consider them further.



                                                       14
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 15 of 32




that (1) the challenged action deprived her of a right secured by the Constitution or federal law,

and (2) the DOE is a state actor or acted under color of state law at the time of the challenged

action. Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999); see also Wimmer v.

Suffolk Cty. Police Dep’t, 176 F.3d 125, 136–37 (2d Cir. 1999).

A.     Claims Barred by Collateral Estoppel

       The DOE argues that Arroyo’s due process and Title VII claims are barred by collateral

estoppel due to the decision by the New York State Supreme Court in the Article 75 proceeding

and by Pollack in the § 3020-a hearing, respectively.

       Collateral estoppel applies to actions under 42 U.S.C. § 1983. Univ. of Tenn. v. Elliott,

478 U.S. 788, 797 (1986). Congress has directed federal courts to accord state judicial

proceedings the same full faith and credit that state courts provide them, and this policy applies

in § 1983 litigation. See Allen v. McCurry, 449 U.S. 90, 96 (1980); Golino v. City of New Haven,

950 F.2d 864, 869 (2d Cir. 1991). Collateral estoppel, otherwise known as issue preclusion, bars

the relitigating of issues that have previously been before the court, “thereby producing finality

in judgments” and preserving judicial economy. Beck v. Levering, 947 F.2d 639, 642 (2d Cir.

1991); see also Ali v. Mukasey, 529 F.3d 478, 489 (2d Cir. 2008) (internal citations omitted). The

doctrine of collateral estoppel applies when:

           (1) [T]he issues in both proceedings are identical, (2) the issue in the prior
           proceeding was actually litigated and actually decided, (3) there was full
           and fair opportunity to litigate in the prior proceeding, and (4) the issue pre-
           viously litigated was necessary to support a valid and ﬁnal judgment on the
           merits.

United States v. Hussein, 178 F.3d 125, 129 (2d Cir. 1999) (internal citations and quotation

marks omitted).




                                                 15
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 16 of 32




       The Second Circuit has held that “collateral estoppel appl[ies] to issues resolved by

arbitration ‘where there has been a final determination on the merits, notwithstanding a lack of

confirmation of the award.’” Jacobson v. Fireman’s Fund Ins. Co., 111 F.3d 261, 267–68 (2d.

Cir. 1997) (quoting Hilowitz v. Hilowitz, 85 A.D.2d 621, 621 (N.Y. App. Div. 1981)). Article 75

decisions have also been found claim preclusive under collateral estoppel in this Circuit. See,

e.g., Batyreva v. N.Y.C. Dep’t of Educ., No. 07 Civ. 4544 (PAC) (DF), 2010 WL 3860401, at *15

(S.D.N.Y. Oct. 1, 2010) (adopting report and recommendation) (holding that collateral estoppel

barred the plaintiff’s claims regarding the findings or fairness of the plaintiff’s § 3020-a hearing

as the Article 75 court had already reviewed and necessarily decided these); Blythe v. City of New

York, 963 F. Supp. 2d 158, 175–76 (E.D.N.Y. 2013) (holding that plaintiff’s claims relating to

lack of probable cause and hearing officer bias in her § 3020-a hearing were barred by collateral

estoppel since those claims had been previously decided on by the Article 75 court).

       The Second Circuit has similarly held that a “Section 3020-a hearing is a quasi-judicial

administrative action whose findings are entitled to preclusive effect” so long as the standard

requirements of collateral estoppel are met. Burkybile v. Bd. of Educ. of Hastings-on-Hudson

Union Free Sch. Dist., 411 F.3d 306, 308 (2d Cir. 2005). In the case of unreviewed findings of

state administrative tribunals, the Supreme Court has held that “when a state agency ‘acting in a

judicial capacity resolves disputed issues of fact properly before it which the parties have had an

adequate opportunity to litigate,’ federal courts must give the agency’s factfinding the same

preclusive effect to which it would be entitled in the State’s courts.” Univ. of Tenn., 478 U.S. at

799 (internal alterations and citations omitted); see also Burkybile, 411 F.3d at 310–12.




                                                 16
          Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 17 of 32




            Fourteenth Amendment Due Process Claims

         Arroyo alleges that Pollack lacked subject matter jurisdiction for the § 3020-a hearing

due to the lack of an executive session vote, that Pollack was biased and discriminatory, and that

Pollack did not fairly adjudicate the hearing and provide her with all evidence she requested.

Compl. ¶ 15; Pl.’s Opp. at 5, 10, 30.

         Under the Fourteenth Amendment, “[a] procedural due process claim is composed of two

elements: (1) the existence of a property or liberty interest that was deprived and (2) deprivation

of that interest without due process.” Bryant v. N.Y. State Educ. Dep’t, 692 F.3d 202, 218 (2d Cir.

2012). The Second Circuit has determined that “employee[s] guaranteed continued employment

absent ‘just cause’ for discharge,” such as tenured teachers, “ha[ve] a property interest in

continued employment.” Ciambriello v. County of Nassau, 292 F.3d 307, 313 (2d Cir. 2002); see

also Strong v. Bd. of Educ. of Uniondale Union Free Sch. Dist., 902 F.2d 208, 211 (2d Cir. 1990)

(“[Plaintiff’s] position as a tenured teacher is indisputably a property interest protected by the

Fourteenth Amendment.”). Arroyo thus satisfies the first element of her Fourteenth Amendment

claim.

         Under the Due Process Clause, prior to termination, a “tenured public employee is

entitled to oral or written notice of the charges against [her], an explanation of the employer's

evidence, and an opportunity to present [her] side of the story.” Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 546 (1985). With regards to § 3020-a hearings, courts in this Circuit

have frequently found that “the procedures outlined by § 3020-a of the Education Law, when

followed, are more than adequate procedural safeguards to satisfy the plaintiff's due process

rights under the Fourteenth Amendment.” Ramberran v. Dellacona, No. 07 Civ. 304 (CBA),

2008 WL 905217, at *4 (E.D.N.Y. Mar. 31, 2008); see also Morales v. Dep’t of Educ. of City of




                                                  17
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 18 of 32




New York, No. 17 Civ. 7414 (JMF), 2019 WL 1228075, at *2 (S.D.N.Y. Mar. 15, 2019) (finding

that plaintiff “received all the process she was due” in her properly held § 3020-a hearing);

Adams v. N.Y. State Educ. Dep’t., 752 F. Supp. 2d 420, 456–58 (S.D.N.Y. Nov. 18, 2010) (citing

Ramberran in dismissing plaintiffs’ Fourteenth Amendment due process claims), aff’d sub nom,

Ebewo v. Fairman, 460 F. App’x 67 (2d Cir. 2012). The Court finds these opinions persuasive

and concludes that § 3020-a procedures, when followed properly, satisfy the due process

requirements of the Fourteenth Amendment.

       Arroyo’s due process claims are barred by collateral estoppel based on the § 3020-a

hearing and the Article 75 proceeding in state court. During that court proceeding, Arroyo was

afforded a full and fair opportunity to litigate. She submitted written papers and was allowed to

read a written statement during the proceedings with the help of an interpreter. Art. 75 Tr. at

2:21–11:24.

       Moreover, in the state action, Justice Hagler necessarily decided that the § 3020-a hearing

followed all procedural requirements in denying Arroyo’s petition and upholding Pollack’s

decision to terminate her. Justice Hagler necessarily found that Arroyo was given all due process

she was owed in her § 3020-a hearing, and she is barred by collateral estoppel from arguing

otherwise in this case.

       As a result, this Court dismisses Arroyo’s claims of procedural deficiencies under the

Due Process Clause of the Fourteenth Amendment.

           Title VII Claim

       Arroyo argues that she was considered “a weak link at her school” because English was

not her first language and that she was terminated on the basis of her national origin and race.

Pl.’s Opp. at 31, 46. The Court, in addition to discussing Arroyo’s Fourteenth Amendment equal




                                                 18
          Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 19 of 32




protection claim infra, construes Arroyo as alleging employment discrimination on the basis of

her race, color, and national origin which would constitute a violation of Title VII of the Civil

Rights Act of 1964.

        In its reply, the DOE moves to dismiss the Title VII claim on the basis that: (1) Arroyo

did not file a timely charge with the EEOC,13 (2) even if she had, national origin and racial

discrimination claims are precluded since Arroyo raised these issues in her § 3020-a hearing, and

(3) even if the claim were not precluded, Arroyo fails to state a claim. Doc. 22 at 8–10.

        To state a prima facie case of discrimination under Title VII, a plaintiff must show that

(1) she is a member of a protected class; (2) she was qualified for the position in question; (3)

she suffered an adverse employment action; and (4) the adverse action took place under

circumstances giving rise to an inference of discrimination. Ruiz v. Cnty. of Rockland, 609 F.3d

486, 491–92 (2d Cir. 2010) (internal citations omitted). The DOE does not dispute that Arroyo

is a member of a protected class or that she suffered the adverse employment action of

termination. However, her lack of qualifications and the propriety of her termination have

already been determined in Arroyo’s § 3020-a hearing and upheld in the Article 75 proceeding

and are thus barred by collateral estoppel.



13
  While Arroyo does not assert that she ﬁled a timely claim with the EEOC, in the Second Circuit, failure to exhaust
administrative remedies and to timely ﬁle a lawsuit after administrative dismissal is an aﬃrmative defense;
administrative exhaustion is not a jurisdictional pleading requirement. See Hardaway v. Hartford Pub. Works Dept.,
879 F.3d 486, 491 (2d Cir. 2018) (“[T]he burden of pleading and proving Title VII exhaustion lies with defendants
and operates as an aﬃrmative defense.”). Although “[a]ﬃrmative defenses may be considered on a motion to
dismiss where the defense appears on the face of the pleading and the documents incorporated therein,” Ashmeade v.
Citizens Bank, No. 17 Civ. 8994 (JGK), 2018 WL 3093963, at *6 (S.D.N.Y. June 22, 2018) (internal quotation
removed), Arroyo’s pleadings do not contain any mention of proceedings before the EEOC. Yerefore, it is
impossible to determine whether Arroyo has an equitable defense to exhaustion at this time. Compare id. (declining
to dismiss Title VII complaint on exhaustion grounds even though pro se plaintiﬀ made arguments concerning
equitable tolling) with Ziyan Shi v. N.Y. Dep’t of State, Div. of Licensing Servs., 393 F. Supp. 3d 329, 339–43
(S.D.N.Y. 2019) (dismissing on summary judgment a Title VII claims based on failure to exhaust, after the beneﬁt of
discovery).




                                                        19
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 20 of 32




       During the § 3020-a hearing, Arroyo had a full and fair opportunity to litigate. She was

at all times represented by an attorney. 3020-a Op. at 1; Pl.’s Opp., Ex. C. Arroyo submitted a

motion to dismiss prior to the pre-hearing conference which was denied in its entirety. Pl.’s

Opp., Ex. C; 3020-a Op. at 2–3. Arroyo had a full opportunity to present evidence, including six

witnesses and eight exhibits, and the hearing was held over the course of eleven days, resulting

in a 47-page decision. 3020-a Op. at 1, 5; see also Washington v. N.Y.C. Dep’t of Educ., No. 16

Civ. 9588 (ER), 2017 WL 4687982, at *7 (S.D.N.Y. Oct. 16, 2017) (finding that plaintiff had “a

full and fair opportunity to litigate in the § 3020-a hearing” since the plaintiff made a motion to

dismiss before the pre-hearing conference, was represented by counsel, had the opportunity to

present evidence and arguments, the hearing including nine days of testimony and evidence, and

the hearing resulted in a 30-page decision).

       In her thorough and well-reasoned opinion, Pollack found that the DOE proved Arroyo’s

incompetence and determined that termination was an appropriate penalty. Accordingly, the

issue of Arroyo’s incompetence as a teacher was necessarily decided.

       Moreover, Pollack specifically considered Arroyo’s claim that she was “unlawfully

terminated because she was Hispanic” and necessarily found that her termination did not take

place under circumstances giving rise to an inference of discrimination. § 3020-a Op. at 43.

       Under these circumstances, the Court finds that Arroyo’s Title VII claims based on

national origin and racial discrimination are barred by collateral estoppel and are dismissed.

B.     Remaining Federal Claims

           First Amendment Retaliation Claim

       Arroyo alleges that the DOE retaliated against her for speaking against grading fraud at

the College Academy in 2017. Pl.’s Opp. at 42.




                                                 20
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 21 of 32




       “Government employers, like private employers, need a significant degree of control over

their employees’ words and actions” to ensure that employees do not “contravene governmental

policies or impair the proper performance of governmental functions.” Garcetti v. Ceballos, 547

U.S. 410, 418–19 (2006). A government entity in the form of an “employer charged with

providing such essential services as public safety and education, rather than a sovereign

governing its citizens, . . . has greater leeway under the Constitution to control employees’

speech that threatens to undermine its ability to perform its legitimate functions.” Jackler v.

Byrne, 658 F.3d 225, 234 (2d Cir. 2011) (citation and internal quotation marks omitted).

       While government employees have diminished speech rights as compared with private

citizens, “a public employee does not relinquish First Amendment rights to comment on matters

of public interest by virtue of government employment.” Hale v. Mann, 219 F.3d 61, 70 (2d Cir.

2000) (quoting Connick v. Myers, 461 U.S. 138, 140 (1983)). Accordingly, in First Amendment,

public employee freedom of speech cases, courts must achieve a balance between the interest of

the public employee “as a citizen, in commenting upon matters of public concern and the interest

of the State, as an employer, in promoting the efficiency of the public services it performs

through its employees.” Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968).

       Courts employ a two-step approach to evaluate whether the First Amendment protects

employee speech from retaliation. First, the court inquires “whether the employee spoke as a

citizen on a matter of public concern.” Ruotolo v. City of New York, 514 F.3d 184, 188 (2d Cir.

2008) (internal quotation marks and citation omitted). If the answer to this question is no, then

“the employee has no First Amendment cause of action based on . . . her employer’s reaction to

the speech.” Garcetti, 547 U.S. at 418. If the answer is yes, the court must then decide “whether

the relevant government entity had an adequate justification for treating the employee differently




                                                 21
           Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 22 of 32




from any other member of the general public.” Ruotolo, 514 F.3d at 188 (internal quotation

marks and citation omitted); see also Garcetti, 547 U.S. at 418.

          The first factor, “whether the employee spoke as a citizen on a matter of public concern,”

consists of two subcomponents: “(1) whether the subject of the employee’s speech was a matter

of public concern and (2) whether the employee spoke ‘as a citizen’ rather than solely as an

employee.” Jackler, 658 F.3d at 235. Speech is of public concern if it relates to political, social

or other community concerns, rather than an employee’s personal concerns. Johnson v. Ganim,

342 F.3d 105, 112 (2d Cir. 2003) (citing Connick, 461 U.S. at 146); Hoyt v. Andreucci, 433 F.3d

320, 330 (2d Cir. 2006) (same). Generally, “discussion regarding current government policies

and activities is perhaps the paradigmatic matter of public concern”; if the government entity

cannot show that such speech would impact or disrupt the government employer’s functions,

then it may receive First Amendment protection. See Harman v. City of New York, 140 F.3d

111, 118 (2d Cir. 1998) (citation and internal punctuation omitted). Matters of public concern

also include “speech aimed at uncovering wrongdoing or breaches of the public trust.” Wrobel v.

Cnty. of Erie, 692 F.3d 22, 31 (2d Cir. 2012) (quoting Glass v. Dachel, 2 F.3d 733, 741 (7th Cir.

1993)).

          Importantly, however, “when public employees make statements pursuant to their official

duties, the employees are not speaking as citizens for First Amendment purposes, and the

Constitution does not insulate their communications from employer discipline.” Garcetti, 547

U.S. at 421; see also Healy v. City of N.Y. Dep’t of Sanitation, 286 F. App’x 744, 745–46 (2d

Cir. 2008) (holding that speech is not protected where it “ar[i]se[s] in the course of official job

duties.”). The Second Circuit has held that determining whether the employee’s speech “is on a

matter of public concern” is to be determined by the court as “a question of law.” Jackler, 658




                                                  22
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 23 of 32




F.3d at 235 (citing Connick, 461 U.S. at 148 n.7). While “there is no categorical approach,”

courts evaluate the “content, form, and context of a given statement.” Norton v. Breslin, 565 F.

App’x 31, 33–34 (2d Cir. 2014) (quoting Johnson, 342 F.3d at 112).

        In the instant case, Arroyo argues that her letter dated June 28, 2017 regarding grading

fraud was not one made pursuant to her official duties, that it was “motivated by her concerns as

a member of the community and by information available to the public.” Pl.’s Opp. at 42–45.

She further argues that her job description did not require her to bring up “inappropriate actions

by the school’s administration.” Id. at 42. Arroyo suggests that the charges Sigerson leveled

against her were in retaliation for this speech. Id. The DOE argues, in its reply, that the letter is

the speech “of a DOE teacher discharging her duty” and that it requests the SCI take action to

address Arroyo’s concerns, making the letter one of “an internal workplace grievance.” Doc. 22

at 4.

        The Second Circuit has determined that “speech can be ‘pursuant to’ a public employee’s

official job duties even though it is not required by, or included in, the employee’s job

description, or in response to a request by the employer.” Weintraub v. Bd. of Educ. of City Sch.

Dist. of City of New York, 593 F.3d 196, 203 (2d Cir. 2010). Courts in this Circuit have

established that “a teacher’s communications made within internal school channels about . . . the

treatment of the teacher’s students” fall within the teacher’s official duties and do not constitute

protected speech under the First Amendment. Smith v. City of New York, 130 F. Supp. 3d 819,

832 (S.D.N.Y. 2015), aff’d, 664 F. App’x 45 (2d Cir. 2016); see also Picinich v. N.Y. Dep’t of

Educ., No. 16 Civ. 844 (CBA) (LB), 2016 WL 11265651, at *7 (E.D.N.Y. Oct. 14, 2016)

(finding that plaintiff speaking out against “grading policies” — plaintiff alleges he was asked to

change students’ grades — to the principal and other supervisors was “made in the course of his




                                                  23
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 24 of 32




official duties as a teacher”), report and recommendation adopted, No. 16 Civ. 844 (CBA) (LB),

2017 WL 1079976 (E.D.N.Y. Mar. 22, 2017); Adams, 752 F. Supp. 2d at 430 (“Plaintiffs’ cannot

plausibly establish that . . . complaining about a principal’s falsification of student grades or

attendance records” to the Office of Special Investigations “is not ‘part-and-parcel’ of their

concerns as school teachers.”). This Court finds the reasoning of those opinions persuasive and

similarly finds that Arroyo’s complaints of grading fraud, made within internal school channels,

are “part-and-parcel” of her concerns as a school teacher and therefore cannot constitute

protected speech under the First Amendment.

       In connection to her letter’s reference to treatment of her by the school’s administration

and unfair behavior to the College Academy staff generally, courts in this district have similarly

distinguished that “communications made directly to the DOE’s leadership and to [SCI] are

arguably analogous to citizen speech” and determined that “a single public employee’s attempt

to ‘redress personal grievances’ lacks a ‘broader public purpose.’” Smith, 130 F. Supp. 3d at 832

(quoting Lewis v. Cowen, 165 F.3d 154, 163–64 (2d Cir. 1999)) (finding that a plaintiff’s

complaint, first to a Chancellor and then to the Special Commissioner of Investigation, that he

had been personally mistreated did not fall under the category of public concern); see also

Adams v. N.Y. State Educ. Dep’t, No. 08 Civ. 5996 (VM) (AJP), 2010 WL 624020, at *25

(S.D.N.Y. Feb. 23, 2010) (recommending that the plaintiff’s grievances as reported to the

Human Resources department about how the DOE treated her discriminatorily did not qualify as

protected speech), report and recommendation adopted in relevant part, 705 F. Supp. 2d 298

(S.D.N.Y. Apr. 6, 2010). This Court finds the reasoning of these opinions regarding the channel

and type of communication persuasive and finds that Arroyo’s report of discriminatory treatment

falls within her official duties as a teacher and therefore does not constitute protected speech.




                                                  24
           Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 25 of 32




         Accordingly, Arroyo has failed to successfully allege a First Amendment retaliation

claim.14

             Remaining Fourteenth Amendment Due Process Claim — “Stigma Plus”

         Arroyo alleges that she suffers a “stigma on her character and reputation” because the

DOE placed her on the “Problem Code” list and flagged her fingerprints with a “no hire” note,

asserting that the DOE violated her due process rights through a stigma plus claim. Compl. ¶¶

12, 16–17; see also Green v. Dep’t of Educ. of City of New York, No. 18 Civ. 10817 (AT)

(GWG), 2019 WL 3432306, at *10 (S.D.N.Y. July 31, 2019) (construing plaintiff’s complaint

that the DOE “flagg[ed] his personnel files with a ‘no hire code’ and [ ] plac[ed] him on a list

called the “Problem Code” or “Ineligible Inquiry List” as a stigma plus claim), report and

recommendation adopted, No. 18 Civ. 10817 (AT) (GWG), 2019 WL 4622077 (S.D.N.Y. Sept.

23, 2019). “The loss of one’s reputation can violate the Due Process Clause if the loss of

reputation is associated with the deprivation of a federally protected liberty interest, such as

government employment.” Kuczinski v. City of New York, 352 F. Supp. 3d 314, 324 (S.D.N.Y.

2019) (citing Bd. of Regents v. Roth, 408 U.S. 564, 573 (1972)).

         “A person’s interest in his or her good reputation alone, apart from a more tangible

interest, is not a liberty or property interest sufficient to invoke the procedural protections of the

Due Process Clause or create a cause of action under § 1983.” Patterson v. City of Utica, 370

F.3d 322, 329–30 (2d Cir. 2004). However, the Second Circuit has determined that a plaintiff



14
  Even if the letter was found to be protected speech, the allegations do not support a ﬁnding of a causal nexus
between Arroyo’s letter to the SCI and her termination. Arroyo’s letter to the SCI was sent on June 28, 2017, Pl.’s
Opp., Ex. I, after Sigerson sent her the Notice of Determination of Probable Cause on Education Law § 3020-a
Charges on June 19, 2017, Pl.’s Opp., Ex. B, and the § 3020-a hearing was the culmination of an ongoing
disciplinary process that had begun three years prior. “Where timing is the only basis for a claim of retaliation, and
gradual adverse job actions began well before the plaintiﬀ had ever engaged in any protected activity, an inference
of retaliation does not arise.” Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001).



                                                          25
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 26 of 32




can bring a stigma plus claim, alleging that the stigma suffered amounts to a constitutionally

recognized deprivation of liberty without due process, if she successfully “allege[s] (1) the

utterance of a statement about her that is injurious to her reputation, that is capable of being

proved false, and that he or she claims is false, and (2) some tangible and material state-imposed

burden . . . in addition to the stigmatizing statement.” Velez v. Levy, 401 F.3d 75, 87 (2d Cir.

2005) (internal quotation marks and citations omitted).

       To state a “stigma plus” claim, “[t]he defamatory statement must be sufficiently public to

create or threaten a stigma; hence, a statement made only to the plaintiff, and only in private,

ordinarily does not implicate a liberty interest.” Id. An employee plaintiff must also allege that

her former employer made statements “against [her] that might seriously damage [her] standing

and associations in [her] community” and denied her of a chance to clear or redeem her

reputation. Roth, 408 U.S. at 573; Donato, 96 F.3d at 630 (“When a state fires an employee and

publicly charges that she acted dishonestly or immorally, due process guarantees the employee

an opportunity to defend her good name.”). The statements and allegations must discuss the

employee’s inability to do a particular job and not simply state that an employee performed

poorly. O’Neill v. City of Auburn, 23 F.3d 685, 692 (2d Cir. 1994). “A plaintiff must allege that

the defendant employers publicly attacked the professional competency of the plaintiff and that

the defendant employers publicized unfavorable reasons for plaintiff’s dismissal.” White v. City

of New York, No. 13 Civ. 7156 (ER), 2014 WL 4357466, at *13 (S.D.N.Y. Sept. 3, 2014).

       In this case, Arroyo fails to allege that the DOE published stigmatizing remarks. She

alleges that she has been placed on the “Problem Code” or “Ineligible Inquiry List” by the DOE,

a list of “names and personnel file numbers of employees . . . who have been charged with any

number of minor infractions or who have spoken out about wrong-doing by administrators” and




                                                  26
          Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 27 of 32




that her “fingerprints are flagged.” Compl. ¶ 17. Arroyo has failed to allege facts that the list is

made public to future potential employers. See White, 2014 WL 4357466, at *13 (“[B]ecause

Plaintiff fails to allege facts indicating that the ‘ineligible/inquiry’ . . . list[ ] were public to future

employers, she fails to state a ‘stigma plus’ claim.”). Neither “does she assert that the

[Ineligible/Inquiry] List disclosed the stigmatizing grounds for her dismissal or that inclusion on

the List gives rise to a per se inference that plaintiff was terminated for a reason sufficiently

‘stigmatizing’ to state a due process claim.” McDonald v. Bd. of Educ. No. 01 Civ. 1991 (NRB),

2001 WL 840254, at *7 (S.D.N.Y. Jul. 25, 2001). Finally, Arroyo has not alleged that “she has

been foreclosed from a range of other employment opportunities” outside the DOE. Koehler v.

New York City, No. 04 Civ. 6929 (RMB), 2005 WL 3502042, at *3 (S.D.N.Y. Dec. 20, 2005); see

also McDonald, 2001 WL 840254, at *8 (“If a State employer internally disseminates erroneous

information concerning an employee’s termination, thereby making it more difficult for that

employee to seek re-employment with that employer, the employer has not deprived the

employee of his protected liberty interest.”).

        Other courts have regularly found that teachers have failed to state a Fourteenth

Amendment due process violation based on a stigma plus claim due to being placed on the

“Problem Code” or “Ineligible Inquiry List.” See Green, 2019 WL 3432306, at *10–11

(dismissing plaintiff’s stigma plus claim where plaintiff was flagged with a “no hire code” and

placed on the “Problem Code” or “Ineligible Inquiry List”); Adams, 752 F. Supp. 2d at 454–55

(dismissing plaintiffs’ argument that the DOE deprived them of a constitutionally protected

property right by placing them on the “‘Ineligibility/Inquiry’ List” and deciding that the same

due process inquiry applied to their liberty interest claims as well). Similarly, the Court finds

that Arroyo has failed to state a claim based on being placed on the “Problem Code” or




                                                     27
          Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 28 of 32




“Ineligible Inquiry List.” Accordingly, the Court dismisses Arroyo’s stigma plus due process

claim.

            Fourteenth Amendment Equal Protection Claims

         Arroyo argues that the DOE treats principals and teachers differently in terms of

arbitrator choice for 3020-a hearings: principals and assistant principals are permitted to choose

an arbitrator from a list based on NY State Commissioner regulations while teachers employed

by the DOE are assigned an arbitrator from one of two permanent panels, the Administrative

Trials Unit and the Teacher Performance Unit. Compl. ¶¶ 20–21. She references these

arbitrators receiving $1400 a day and that “they all know that they must do whatever the [DOE]

wants” in order to keep these “very lucrative” positions. Id. ¶ 21. Arroyo further argues that she

was terminated on the basis that “her first language is Spanish and she is a Latina woman who

has been treated differently than white teachers,” referencing her participation in the Gulino

litigation. Pl.’s Opp. at 31. Arroyo asserts that these are violations of the Equal Protection

Clause of the Fourteenth Amendment. Compl. ¶ 20.

         The Fourteenth Amendment guarantees that “the state must treat similarly situated

individuals similarly, in the absence of an adequate reason to distinguish between them.” Ramos

v. Town of Vernon, 353 F.3d 171, 174 (2d Cir. 2003). Courts begin their equal protection claim

analysis “by ascertaining the appropriate level of scrutiny.” Id. (citing Dunn v. Blumstein, 405

U.S. 330, 335 (1972)).

         The Second Circuit has held that “the threshold question for any analysis under the Equal

Protection Clause is whether the highly deferential rational basis review applies, or instead

whether the legislation involves a suspect class or a fundamental right resulting in the application

of a stricter form of scrutiny.” Hayden v. Paterson, 594 F.3d 150, 170 (2d Cir. 2010). If a court




                                                 28
         Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 29 of 32




concludes that the government used a racial classification or was motivated by racial

discrimination, then the court must review the government action under strict scrutiny. Hunt v.

Cromartie, 526 U.S. 541, 546 (1999). Absent either condition, the government action is subject

to rational basis review. Pers. Adm’r of Massachusetts v. Feeney, 442 U.S. 256, 271–72 (1979).

“Where rational basis scrutiny applies, the Government has no obligation to produce evidence . .

. to sustain the rationality of a statutory classification . . . . Any reasonably conceivable state of

facts will suffice to satisfy rational basis scrutiny.” Lewis v. Thompson, 252 F.3d 567, 582 (2d

Cir. 2001) (internal quotation marks and citations omitted). “The burden falls to the party

attacking the statute as unconstitutional to ‘negative every conceivable basis which might

support it.’” Id. (quoting Madden v. Kentucky, 309 U.S. 83, 88 (1940)).

        a. Arbitrator Selection

        With regard to Arroyo’s argument that not being permitted to choose an arbitrator

violated her equal rights, she relies on the undisputed fact that New York City teachers are

treated differently than assistant principals and principals. Compl. ¶ 20–21. “Suspect

classifications are those drawn on the basis of race, alienage, or national origin, or which

discriminate against a group saddled with such disabilities, or subjected to such a history of

purposeful unequal treatment, or relegated to such a position of political powerlessness as to

command extraordinary protection from the majoritarian political process.” Disabled Am.

Veterans v. U.S. Dep’t of Veterans Affs., 962 F.2d 136, 141 (2d Cir. 1992) (internal citations and

quotation marks omitted). Courts in this district have determined that “New York City teachers

do not represent a ‘suspect class,’” and so the “rational basis” test applies. Green, 2019 WL

3432306, at *10.




                                                  29
          Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 30 of 32




         Arroyo’s complaint references Article 21G(2) of the CBA entered into by the UFT, of

which Arroyo was a member, which provides for UFT’s agreement to the rotating arbitrator

panel. Compl. ¶ 21; UFT CBA at 150–52. Courts in this Circuit have considered, and rejected,

a very similar issue to the one raised by Arroyo: that the arbitrator selection process for DOE

teachers who are bound by the CBA violates the Equal Protection Clause because other teachers

in New York State are not bound by that CBA and have greater flexibility in choosing an

arbitrator.15 See Adams, 752 F. Supp. 2d at 458 (dismissing plaintiffs’ equal protection claims

that they were deprived of the “right to . . . choose a[ ] Hearing Officer”); Thomas v. Bd. of Educ.

of City School Dist. of City of New York, No. 09 Civ. 5167 (SLT) (RLM), 2011 WL 1225972, at

*14–17 (E.D.N.Y. Mar. 29, 2011) (dismissing plaintiffs’ equal protection claims regarding

arbitrator selection). In this case, the DOE, as in Adams, notes that the rationale behind the

policy for DOE teachers was “increased efficiency and expediency” in handling the number of

teacher § 3020-a hearings. Doc. 15 at 13. As the burden falls upon Arroyo to “negative every

conceivable basis which might support [the policy],” Lewis, 252 F.3d at 582, and as she has

failed to allege facts which negative the rationale of increasing efficiency, her claim that the

arbitrator selection process violates equal protection cannot succeed.16




15
  In these cases, the non-DOE New York teachers in question were permitted to have a say in their arbitrator
selection for § 3020-a hearings, closer to the arbitrator selection process for DOE administrators. See Adams, 752 F.
Supp. 2d at 458; Momas, 2011 WL 1225972, at *3.
16
  Further, the arbitrator selection process that Arroyo was bound by was not the result of the state treating any
individuals diﬀerently but rather the CBA between the UFT and the DOE. To the extent that Arroyo’s complaint
challenges the UFT’s and DOE’s authority to modify § 3020-a procedures through the CBA, Adams held that §
3020(4)(a) “authorizes the DOE and the UFT to enter into a collective bargaining agreement modifying the
procedures set forth in § 3020-a” and that § 3020(4)(a) does not violate the Equal Protection Clause. Adams, 752 F.
Supp. 2d at 458–60. Ye Court ﬁnds the rationale in Adams persuasive and similarly dismisses any claim Arroyo
makes challenging the UFT-DOE CBA as violating her equal protection rights.



                                                         30
           Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 31 of 32




          b. Selective Enforcement Claims

          Arroyo alleges that the DOE engaged in selective enforcement by treating teachers who

are Latina and Spanish speakers differently than other similarly situated teachers. Pl.’s Opp. at

31, 46. Selective enforcement requires a showing of similarly situated individuals or groups who

were treated differently. See Mosdos Chofetz Chaim, Inc. v. Vill. of Wesley Hills, 815 F. Supp.

2d 679, 693 (S.D.N.Y. 2011). Among courts in this Circuit, it is unsettled whether selective

enforcement cases require the same high degree of similarity, or whether a “slightly less

stringent” standard applies wherein plaintiffs must show that the comparators are “similarly

situated in all material respects.” Id. at 696 (internal quotation marks omitted) (quoting Vassallo

v. Lando, 591 F. Supp. 2d 172, 184 (E.D.N.Y. 2008)). As one court put it:

             ve test is whether a prudent person, looking objectively at the incidents,
             would think them roughly equivalent and the protagonists similarly situated.
             Much as the lawyer’s art of distinguishing cases, the ‘relevant aspects’ are
             those factual elements which determine whether reasoned analogy supports,
             or demands, a like result. Exact correlation is neither likely or necessary,
             but the cases must be fair congeners. In other words, apples should be com-
             pared to apples.

Id. at 696 (quoting T.S. Haulers, Inc. v. Town of Riverhead, 190 F. Supp. 2d 455,463 (E.D.N.Y.

2002)).

          Arroyo cites the Gulino litigation as her basis for asserting that Black and Latina teachers

are treated differently than similarly situated teachers. Pl.’s Opp. at 46. However, the Gulino

litigation was limited to the disparate impact of the LAST examination on Black and Latina

teachers. Pl.’s Opp., Ex. 1 of Ex. H, Report and Recommendation for Claimant Reyna Arroyo,

at 2. Arroyo fails to allege facts that any other teachers were similarly situated in all material

respects, therefore failing even the less stringent standard. In fact, Arroyo does not allege any




                                                   31
          Case 1:19-cv-07416-ER Document 24 Filed 08/06/20 Page 32 of 32




facts regarding any similarly situated teachers who are not members of her protected class.

Therefore, her selective enforcement claim also fails.

C.       Remaining State Law Claims

         Where, as here, all federal law claims are eliminated before trial, the “traditional ‘values

of judicial economy, convenience, fairness, and comity’” weigh in favor of declining state law

claims. Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (quoting Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). Having dismissed all federal claims in the

instant action, the Court declines to exercise supplemental jurisdiction over Arroyo’s New York

state law claims. They are dismissed without prejudice.

IV.      CONCLUSION

         For the above reasons, the Court GRANTS the DOE’s motion to dismiss in its entirety.

Arroyo is granted leave to replead only her First Amendment retaliation claim concerning her

letter to SCI, her Fourteenth Amendment equal protection claims on arbitrator selection and

discrimination on the basis of race and national origin, and her stigma plus claim based on her

being on the “Ineligible Inquiry List.” Arroyo’s due process and Title VII claims are barred by

collateral estoppel and would thus be futile to replead. Arroyo’s Amended Complaint must be

ﬁled, if at all, on or before September 10, 2020, and the DOE is directed to ﬁle an answer or any

objections to the complaint by October 1, 2020. ve Clerk of the Court is respectfully directed to

terminate the motion, Doc. 13.


It is SO ORDERED.


Dated:     August 6, 2020
           New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.



                                                  32
